Case 1:19-cv-00626-DME-KLM Document 79 Filed 01/22/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00626-DME-KLM
  ______________________________________________________________________________

  OTTER PRODUCTS, LLC and
  TREEFROG DEVELOPMENTS, INC.,

          Plaintiffs,

  v.

  BIG BIRDS, LLC,
  DAVE’S MARKET, LLC,
  DAVID PAIGE,
  JUDAH HOLLAND, and
  JOHN DOES 1-10, individually or as corporate/business entities,

        Defendants.
  ______________________________________________________________________________

  BIG BIRDS, LLC, and DAVE’S MARKET, LLC,

          Counterclaim-Plaintiffs,

  v.

  OTTER PRODUCTS, LLC and
  TREEFROG DEVELOPMENTS, INC.

          Counterclaim-Defendants.


                          MOTION TO WITHDRAW AS ATTORNEY


          Counsel for Defendant/Counterclaim-Plaintiff Big Birds, LLC and Defendant David

  Paige (collectively, “Defendants”) respectfully moves the Court for an order allowing for the




                                                  1
  4843-3558-5494v.1
Case 1:19-cv-00626-DME-KLM Document 79 Filed 01/22/21 USDC Colorado Page 2 of 4




  withdrawal of Anthony F. Lo Cicero and Marc J. Jason as counsel of record for Defendants,

  pursuant to D.C.COLO.LAttyR 5(b), and states as follows:

          1.          Attorneys for Defendants, Mark Berkowitz and Sandra A. Hudak, have accepted

  positions with another firm, and recently filed a Notice of Change of Address and updated the

  Attorney Service Portal to reflect this change.

          2.          Anthony F. Lo Cicero and Marc J. Jason are also counsel of record for Defendants

  in this matter. Mr. Lo Cicero and Mr. Jason will remain members of Amster, Rothstein &

  Ebenstein LLP and desire to withdraw from representation of Defendants in this matter.

          3.          Defendants continue to be represented by Mark Berkowitz, Sandra A. Hudak, and

  Ian R. Walsworth in this matter. Thus, no prejudice will result from the withdrawal of Mr. Lo

  Cicero and Mr. Jason as counsel for Defendants.

          WHEREFORE, Defendants respectfully requests Mr. Lo Cicero and Mr. Jason be

  terminated as counsel of record for Defendants and removed from ECF notifications for this

  matter. A proposed Order is filed contemporaneously herewith for the Court’s convenience.




                                                      2
  4843-3558-5494v.1
Case 1:19-cv-00626-DME-KLM Document 79 Filed 01/22/21 USDC Colorado Page 3 of 4




  Dated: January 22, 2021                  Respectfully submitted,

                                           /s/Ian R. Walsworth
                                           Ian R. Walsworth
                                           FISHERBROYLES LLP
                                           1400 16th Street
                                           16 Market Square, Suite 400
                                           Denver, CO 80203
                                           Telephone: (303) 803-6158
                                           E-mail: Ian.Walsworth@fisherbroyles.com

                                           Mark Berkowitz
                                           Sandra A. Hudak
                                           TARTER KRINSKY & DROGIN LLP
                                           1350 Broadway
                                           New York, NY 10018
                                           Telephone: (212) 216-8000
                                           FAX: (212) 216-8001
                                           E-mail: mberkowitz@tarterkrinsky.com
                                           shudak@tarterkrinsky.com

                                           Anthony F. Lo Cicero
                                           Marc J. Jason
                                           AMSTER, ROTHSTEIN & EBENSTEIN LLP
                                           90 Park Avenue
                                           New York, NY 10016
                                           Telephone: (212) 336-8000
                                           FAX: (212) 336-8001
                                           E-mail: alocicero@arelaw.com
                                                   mjason@arelaw.com

                                           Attorneys for Defendants/Counterclaim-
                                           Plaintiff Big Birds, LLC and Defendant
                                           David Paige




                                       3
  4843-3558-5494v.1
Case 1:19-cv-00626-DME-KLM Document 79 Filed 01/22/21 USDC Colorado Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that, on January 22, 2021, a true copy of the foregoing motion was filed

  electronically through the Court’s CM/ECF System. Notice of this filing will be sent via email

  to all parties by operation of the Court’s electronic filing system.


                                                    s/ Ian R. Walsworth
                                                    Ian R. Walsworth




  4843-3558-5494v.1
